NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                                    FILED
                                FOR THE NINTH CIRCUIT                                     FEB 27 2014

                                                                                     MOLLY C. DWYER, CLERK
                                                                                       U.S. COURT OF APPEALS

 RICHARD GEDDES and DELANIA                             No. 12-16550
 GEDDES, husband and wife,
                                                        D.C. No. 2:12-cv-00667-FJM
                Plaintiffs - Appellants,                District of Arizona,
                                                        Phoenix
   v.

 HSBC BANK USA, NATIONAL                                MEMORANDUM*
 ASSOCIATION, as Trustee for Wells
 Fargo Asset Securities Corporation,
 Mortgage Pass-Through Certificates,
 Series 2006-15, a Delaware corporation;
 MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC.
 (“MERS”), a Delaware corporation;
 WELLS FARGO BANK, NA; WELLS
 FARGO HOME MORTGAGE, INC.;
 WELLS FARGO ASSET SECURITIES
 CORPORATION,

                Defendants - Appellees.

                     Appeal from the United States District Court
                               for the District of Arizona
                 Frederick J. Martone, Senior District Judge, Presiding

                        Argued and Submitted February 14, 2014

         *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Cir. R. 36-3.
                                 San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and GARBIS, Senior
District Judge.**

       Richard and Delania Geddes brought a nine-count complaint in the Superior

Court of Maricopa County, Arizona, seeking to stop the non-judicial foreclosure of

their house after they defaulted on their loan payments. The case was removed to

federal court. The district court granted the defendants’ motion to dismiss under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Geddes v. HSBC Bank

USA, CV-12-0667-PHX-FJM, 2012 WL 1977277 (D. Ariz. June 1, 2012). The

Geddes appeal. Jurisdiction lies under 28 U.S.C. § 1291. We review de novo,

Zadrozny v. Bank of New York Mellon, 720 F.3d 1163, 1167 (9th Cir. 2013), and

affirm for the reasons stated by the district court.

       AFFIRMED.




        **
               The Honorable Marvin J. Garbis, Senior United States District Judge for the
District of Maryland, sitting by designation.

                                               2